United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                            ___________

                                            No. 10-2118
                                            ___________

In re: M & M Marketing, L.L.C.,                 *
                                                *
               Debtor,                          *
-----------------------------------------       *
                                                *
Michael L. Blumenthal,                          *
                                                *
               Appellee,                        *
                                                *   Appeal from the United States
       v.                                       *   Bankruptcy Appellate Panel
                                                *   for the Eighth Circuit.
Richard D. Myers,                               *
                                                *   [UNPUBLISHED]
               Appellant,                       *
                                                *
Jerry Cronk; Cheryl Cronk;                      *
Jerome Langdon; Coleen Langdon;                 *
Phillip Cronk; Lorraine Cronk,                  *
                                                *
               Appellees,                       *
------------------------------------------      *
                                                *
In re: Premier Fighter, L.L.C.,                 *
                                                *
               Debtor,                          *
------------------------------------------      *
                                                *
Michael L. Blumenthal,                          *
                                                *
               Appellee,                        *
                                                *
       v.                                       *
                                   *
Richard D. Myers,                  *
                                   *
            Appellant,             *
                                   *
Jerome Langdon; Coleen Langdon;    *
Ryan Cronk; Jeremiah McAndrew,     *
                                   *
            Appellees.             *
                              ___________

                             Submitted: October 15, 2010
                                Filed: October 20, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       After the trustee of the bankruptcy estates of M&M Marketing L.L.C. and
Premier Fighting, L.L.C. employed counsel to assist him in connection with the
estates, creditor Michael L. Blumenthal moved to disqualify counsel based on a
conflict of interest. The bankruptcy court denied the motion but the Bankruptcy
Appellate Panel (BAP) reversed, and this appeal followed. Following careful review,
we agree with the BAP that the trustee’s attempt to justify the employment by arguing
that counsel was employed for a special purpose fails: 11 U.S.C. § 327(e) governs
special-purpose representation, and that statute is inapposite here, where counsel did
not previously represent the debtors. We agree further that counsel held an interest
adverse to the estates, because he was also serving as attorney for several creditors
who held interests adverse to the estates. See In re Vote, 276 F.3d 1024, 1026 (8th
Cir. 2002); United Artists Theatre Co. v. Walton, 315 F.3d 217, 225 (3d Cir. 2003)).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-